177 U.S. 419
20 S.Ct. 701
44 L.Ed. 829
WILLIAM CRAWFORD, Appt.,v.WILLIAM L. HUBBELL, as Treasurer of the Adams  Express Company.
No. 248.
Argued November 8, 9, 1899.
Decided April 16, 1900.

Messrs. Frederic R. Kellogg, Allan L. McDermott, Harvey L. Christie, and Dill, Seymour, & Baldwin for appellant.
Messrs. Charles Steele, C. B. Alexander, William D. Guthrie, and Theodore S. Beecher for appellee.
Mr. Justice White delivered the opinion of the court:


1
The certificate and the questions which arise from it are as follows:


2
'This cause came before this court on February 2, 1899, upon      an appeal taken by the complainant to review a decree of the      circuit court, southern district of New York, sitting in      equity. Such decree dismissed the bill. As to a question of      law arising upon said appeal this court desires the      instruction of the Supreme Court for its proper decision.


3
'Statement of Facts.


4
'This suit is for an injunction to restrain the express      company from refusing to accept express packages from      complainant for transportation, except upon the condition      that complainant either pay for or provide the war revenue      stamp required to be affixed to each receipt in addition to      its usual and ordinary charges for transportation as the same      existed on and for a long time prior to July 1, 1898. The      defendant company since July 1, 1898, has fixed rates of      compensation which it offers to accept for services rendered      by it, whereby, in addition to the amount of its charges as      the same existed on and for a long time prior to July 1,      1898, it requires the shipper either to provide or pay for      the cost of the stamp on the bill of lading or receipt      required to be issued by the act of Congress of June 13,      1898, known as the 'War Revenue Act.' It has made known these      charges to shippers, and particularly to complainant, and      refuses to accept packages for transportation except upon      payment thereof. The pleadings are annexed to this      certificate.


5
'Questions Certified.


6
'Upon the facts set forth, the questions of law concerning      which this court desires the instruction of the Supreme Court      for its proper decision are:


7
'(1) Does the war revenue act of June 13, 1898, impose upon      the carrier exclusively the tax represented by the stamp to      be affixed to each bill of lading, manifest, or other      evidence of receipt required to be issued to each shipper of      goods accepted by the carrier for transportation, or does it impose      the tax merely upon the transaction of shipment, leaving it      to be paid indifferently by either party thereto?


8
'(2) If the war revenue act of June 13, 1898, does impose      such tax exclusively upon the carrier, does it preclude the      carrier, who is by such act required to issue to each shipper      a bill of lading, manifest, or other evidence of receipt,      from relieving itself of the expense of affixing and      canceling the stamp required to be attached to such bill of      lading, manifest, or other evidence of receipt?


9
'In accordance with the provisions of § 6 of the act of March      3, 1891, establishing courts of appeal, etc., the foregoing      questions of law are by the circuit court of appeals hereby      certified to the Supreme Court.'


10
The subject to which the certificate relates and the matter embraced in the questions submitted has been considered, and was passed on in an opinion this day announced in the case of American Exp. Co. v. Maynard ex rel. Moore, No. 220 of the docket of this term (177 U. S. 404, 44 L. ed. ——, 20 Sup. Ct. Rep. 695).


11
For the reasons given in the opinion in the case just referred to, it is unnecessary to answer the first question submitted, and a negative answer to the second question is required; and it is so ordered.